Notice of Pre-AIA  or AIA  Status
The present a/pplication, filed on or after March 16, 2013, is being examined under the f/irst inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants'  amendment filed on 09/16/2021 has been fully considered and is sufficient to overcome previous rejections):
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "selecting, by the failure prediction system, one of a plurality of predictions models for predicting failures in each of the one or more assets based on the asset type and the failure mode of each of the one or more assets, wherein selecting the one or more of the plurality of prediction models for predicting failures in each of the one or more assets comprises: comparing…and , by the failure prediction system, the asset information using selected one of the plurality of prediction models for predicting the failures in each of the one or more assets" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-11 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 12, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "select one of a plurality of prediction models to predict failures in each of the one or more assets based on the asset type and the failure mode of each of the one or more assets, wherein selecting the one of the plurality of prediction 
Claims 13-22 depend from allowed claim 12 and therefore are also allowed.
Conclusion

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        December 2, 2021